DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control section” in claim 2, “control section” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the pixel signal".  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 4 depend on claim 2 and therefore are rejected.
Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 7-9 depend on claim 6 and therefore are rejected.
Claim 7 recites the limitation "the pixel signal outputted from the analog-to-digital converter circuit".  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 9 depend on claim 7 and therefore are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagawa et al. (U.S. Pub. No. 20090086071).
Regarding claim 1, Kagawa discloses:
An imaging element (photo detection device as a CMOS image sensor, par. 56) comprising:
a pixel including a pixel circuit, the pixel circuit outputting an analog pixel signal (plurality of pixel circuits arranged in m rows and n columns (par. 56), where each pixel circuit 100 outputs a signal corresponding to the intensity of light having entered the photodiode PD from an output 
wherein the pixel circuit includes
a photoelectric conversion section configured to receive light incident on the pixel, subject the received light to photoelectric conversion, and generate an electric charge corresponding to a quantity of the light (photodiode PD detecting intensity of incident light and the photodiode discharges the electric charge stored in the cathode capacitance Cpd for a predetermined storage time by a photocurrent Iph flowing through the photodiode PD, par. 63, 67), and
a charge-to-voltage conversion section configured to be able to select either a reference conversion efficiency used as a reference or a high conversion efficiency higher than the reference conversion efficiency as an efficiency at which the electric charge generated in the photoelectric conversion section is converted to a voltage (using second sensing circuit 44 where the device switches between a first mode and the second mode according to the amount of light (illuminance) received by the photodiode PD included in each pixel circuit 100, where device tentatively reads the amount of light received by the photodiode PD first, and then operates in the first mode using first sensing circuit 42, including amplifier transistor M3 and a first switching transistor Msw1, if the value read is lower than a predetermined threshold value, or operates in the second mode using second sensing circuit 44, including second switching transistor Msw2, if 
Kagawa is silent with regards to the pixel circuit including an analog-to-digital converter circuit the analog-to-digital converter circuit being disposed for a single pixel circuit or disposed in each area where a predetermined number of the pixel circuits are disposed and converting the analog pixel signal to a digital pixel signal.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include an analog-to-digital converter circuit being disposed for a single pixel circuit or disposed in each area where a predetermined number of the pixel circuits are disposed either in a group or per column line and converting the analog pixel signal to a digital pixel signal.  This is advantageous in that digitally converted images can be stored in digital memory for later viewing or printing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an analog-to-digital converter circuit the analog-to-digital converter circuit being disposed for a single pixel circuit or disposed in each area where a predetermined 
Regarding claim 2, Kagawa further discloses:
a control section configured to acquire the pixel signal outputted from the pixel, and control the selection of the conversion efficiency in the charge-to-voltage conversion section depending on brightness of an image on a basis of the pixel signal (signal processing unit 30 switches between the first mode and the second mode, par. 84, where the gate terminal of each transistor in pixel circuit 100 is controlled by the device to implement using second sensing circuit 44 where the device switches between a first mode and the second mode according to the amount of light (illuminance) received by the photodiode PD included in each pixel circuit 100, where device tentatively reads the amount of light received by the photodiode PD first, and then operates in the first mode using first sensing circuit 42, including amplifier transistor M3 and a first switching transistor Msw1, if the value read is lower than a predetermined threshold value, or operates in the second mode using second sensing circuit 44, including second switching transistor Msw2, if the value read is higher than the predetermined threshold value, where in the first mode the first sensing circuit 42 amplifies the resulting voltage appearing at the cathode capacitor Cpd by a source follower amplifier transistor M3 and outputs it to the data line LD and in the second mode second sensing circuit 44 discharges the cathode capacitance Cpd to the photodiode PD by the 
Regarding claim 3, Kagawa note that in the rejection of the parent claim it was shown that Kagawa discloses in a case where the signal for each pixel is darker than a predetermined threshold value, the control section changes the photoelectric conversion section to the high conversion efficiency for each pixel where the mode changes to the first mode when the read value is lower than a predetermined threshold.  Kagawa is silent with regards to the high conversion efficiency change occurring simultaneously for all of a plurality of the pixels.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include simultaneously using multiple sub-pixels as part of a pixel and exposing all sub-pixels of the pixel simultaneously and simultaneously binning and reading out the sub-pixels.  This is advantageous in that in that in dark conditions the sub-pixels can be binned in order to obtain a pixel signal that has usable brightness values.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include simultaneously using multiple sub-pixels as part of a pixel and exposing all sub-pixels of the pixel simultaneously and simultaneously binning and reading out the sub-pixels.  Further, “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense” KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).  In this case since Kagawa was shown to change the photoelectric conversion section to the high conversion efficiency 
Regarding claim 4, Kagawa further discloses:
charge-to-voltage conversion section includes a selector switch (M2 that connects cathode capacitance Cpd to overflow capacitor Cov which is connected to ground, par. 96 and 97 and Fig. 3) that switches between a source-follower readout circuit configuration for achieving the reference conversion efficiency and a source-ground readout circuit configuration for achieving the high conversion efficiency, and the control section controls the selector switch (during potential detecting period .phi.2. the first switching transistor Msw1, the third switching transistor Msw3 and the sixth switching transistor Msw6 turning on, the potential at the cathode terminal of the photodiode PD at this time is read out through the source follower amplifier, par. 90 and Fig. 7, and during the read period .phi.7, the second switching transistor Msw2 is turned on, Msw1 is off, while the overflow transistor M2 is on, so that the electric charge stored in the 
Regarding claim 5, Kagawa further discloses:
charge-to-voltage conversion section is able to select one of three different levels of conversion efficiency, such as the reference conversion efficiency, the high conversion efficiency, and a low conversion efficiency lower than the reference conversion efficiency (device switches between a first mode and the second mode according to the amount of light (illuminance) received by the photodiode PD included in each pixel circuit 100, where device tentatively reads the amount of light received by the photodiode PD first, and then operates in the first mode using first sensing circuit 42, including amplifier transistor M3 and a first switching transistor Msw1, if the value read is lower than a predetermined threshold value, or operates in the second mode using second sensing circuit 44, including second switching transistor Msw2, if the value read is higher than the predetermined threshold value, where in the first mode the first sensing circuit 42 amplifies (high conversion efficiency) the resulting voltage appearing at the cathode capacitor Cpd by a source follower amplifier transistor M3 and outputs it to the data line LD and in the second mode second sensing circuit 44 discharges the cathode capacitance Cpd to the photodiode PD by the photocurrent Iph and outputs the electric charge stored in the cathode capacitance Cpd via the data line LDj without 
Regarding claim 6, Kagawa is silent with regards to pixel circuit includes a plurality of the photoelectric conversion sections having different sensitivities.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include a pixel circuit includes a plurality of the photoelectric conversion sections having different sensitivities with larger and smaller photosensitive area sizes and using a processor to read digital pixel values converted from the pixels based on brightness conditions and adjusting which combination of the larger and smaller sized photosensitive areas to read out.  This is advantageous in that the different photosensitive area sizes can be selected for readout based on illumination conditions in order to create high dynamic range images.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of the photoelectric conversion sections having different sensitivities.
Regarding claim 7, see the rejection of claim 6 and note that the limitations of claim 7 were shown.
Regarding claim 8, see the rejection of claims 7 and 6 and note that the limitations of claim 8 were shown.
Regarding claim 9, see the rejection of claims 8 and 6 and note that the limitations of claim 9 were shown.
Regarding claim 10, see the rejection of claims 1 and 2.
Regarding claim 11, see the rejection of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.